Citation Nr: 1750727	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder as secondary to the service connected diabetic peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for sciatic nerve damage and radiculopathy of bilateral lower extremities, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1974 during the Vietnam Era.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which denied, in relevant part, service connection for a low back disorder and sciatic nerve damage and radiculopathy of the bilateral lower extremities.

A Notice of Disagreement was received in May 2014.  In December 2015, a Statement of the Case was issued, and, in February 2016, the Veteran filed his substantive appeal (via a VA Form 9).

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.

In a February 2017 decision, the Board denied entitlement to a total disability rating based upon individual unemployability (TDIU).  In a June 2017 decision, the Board denied entitlement to service connection for: (1) bilateral foot disability and (2) a low back disability on a direct basis.  As such, these issues have been finally adjudicated and will not be discussed any further.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a), 7252, 7261, 7266 (West 2014); 38 C.F.R. §§ 3.160(d)(2), 20.1100 (West 2017).

The issues of entitlement to service connection for a low back disorder as secondary to the service-connected diabetic peripheral neuropathy of the bilateral lower extremities, and service connection for sciatic nerve damage with radiculopathy of the bilateral lower extremities to include as secondary to a low back disorder were previously before the Board in June 2017, at which time they were remanded for additional development.  The development having been completed, these issues have once again been returned to the Board.  Accordingly, the Board's appellate review will address the issues as listed on the title page of this decision.

Subsequent to the most recent October 2017 Supplemental Statement of the Case, the Veteran submitted a waiver of initial RO consideration.  In light of the waiver, the Board may proceed with its appellate review without affording the Veteran a 30 day waiting period to submit an argument. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A low back disorder, as variously diagnosed, is not shown to be proximately due to or aggravated by a disorder of service origin.

2.  Sciatic nerve damage with radiculopathy of the bilateral lower extremities has been associated with a non-service connected low back disorder.



CONCLUSIONSOF LAW

1.  The criteria for establishing service connection for a low back disorder on a secondary basis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for establishing service connection for sciatic nerve damage with radiculopathy of the bilateral lower extremities, including on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




II.  LEGAL CRITERIA 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a (2017).  

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the in-service disease or injury and the current disability.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury; or, for any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  See 38 C.F.R. § 3.310 (a), (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, in order to prevail under the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disease or injury, and (3) a medical nexus, or link, between the current disability and the service-connected disease or injury.  See Wallin v. West, 11 Vet. App. 509, 512 (1998)

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service connection for a low back disorder on a secondary basis

The Veteran seeks to establish secondary service connection for a low back disorder.  He maintains, in essence, that he has a current low back disorder that can be attributed to his service-connected peripheral neuropathy of the bilateral lower extremities.  See Board Hearing Transcript (October 2016).

The record evidence establishes that the Veteran has current low back disorder, variously diagnosed to include degenerative arthritis of the spine and multi-level lumbar spondylosis.  See August 2015 VA Examination Report.  The information of record reflects that service connection is in effect for diabetic peripheral neuropathy of the right and left lower extremities.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the service-connected disease or injury, the record evidence contains a VA addendum opinion dated in July 2017.  In that opinion, the VA examiner determined that it was less likely than not that there was a nexus between the Veteran's current low back disability and his service-connected peripheral neuropathy of the bilateral lower extremities.  The examiner's rationales were that an altered gait pattern from the diabetic peripheral neuropathy would not cause arthritis of the lumbar spine to develop, and that an altered gait pattern from the diabetic peripheral neuropathy would not cause permanent worsening of the arthritis beyond a natural progression.  The examiner explained that altered gait patterns and the development of arthritis [and thus worsening of arthritis] on opposite or unaffected joints has been extensively researched and the preponderance of medical evidence reflects that arthritis is not caused by an altered gait; with the exception of leg discrepancy of more than 4 inches and/or a gait alteration pattern so severe as an obvious Trendelenburg gait pattern.  The examiner commented that the Veteran does not have a severe gait pattern or medical condition that would cause a Trendelenburg gait pattern, and that gait changes in diabetic peripheral neuropathies may lead to an increase in foot ulcers due to changes in heel strike patterns, but review of medical literature is silent for gait pattern changes of such severity as to cause a Trendelenburg gait.  The examiner cited to 8 medical textbooks in support of her rationale. 

The Board finds this opinion regarding secondary service connection to be probative, as the examiner thoroughly reviewed the claims file, and provided a well-developed and sound reasoning for the conclusion.  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Accordingly, the Board assigns much probative weight and persuasive value to this medical opinion

The Veteran, however, has not met the final criteria for secondary service connection as he has not shown sufficient evidence of a medical nexus between his low back condition and his service-connected diabetic peripheral neuropathy.  As indicated above, the medical evidence addressing the secondary service connection for this claim presents a highly probative negative nexus opinion in July 2017.

The Board has considered the Veteran's own assertion that his low back disability is related to his service connected diabetic peripheral neuropathy.  Here, the Veteran is competent in this case to report his symptoms, but nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining any cause or aggravation of his low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Accordingly, the Board assigns no probative weight to the lay assertion that his low back disability was caused or aggravated by a service-connected disability.

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner in July 2017, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

For the reasons discussed above, the Board determines that the most probative evidence establishes that the Veteran's low back disability was neither caused nor aggravated by a disorder of service origin.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the preponderance is against the claim, service connection for a low back disorder on a secondary basis must be denied.

Service connection for sciatic nerve damage with radiculopathy of the bilateral lower extremities

The Veteran has contended that service connection is warranted for sciatic nerve damage with radiculopathy of the bilateral lower extremities.  In this regard, the Veteran does not allege nor does the evidence of record show that this condition was incurred in service or that it is secondary to any of disorder for which he has already established service connection.  Instead, the Veteran asserts that his physician treated him for the lower back and the sciatic nerve with radiculopathy shooting down both lower extremities, and that the physician told him that the sensations were related to his back.  See Board Hearing Transcript, p. 26- 29.  

Upon VA examination for the thoracolumbar spine in August 2015, the VA examiner interpreted the lumbar spine x-rays as showing moderate multi-level spondylosis at L5-S1, associated facet osteoarthritis, and degenerative changes of the sacroiliac joints.  According to the VA examiner, the Veteran was found to have intervertebral disc syndrome of the thoracolumbar spine as well as moderate radiculopathy of the right and left lower extremities with nerve root involvement of L5, L5, S1, S2, and S3 nerve roots (sciatic nerve) and of the popliteal nerve, bilaterally.  No other neurologic abnormalities or findings related to the thoracolumbar spine condition were noted.

With respect to secondary service connection, the determinative issue is whether a service-connected disability caused or aggravated the claimed disorder.  Here, the Veteran contends that his sciatic nerve damage with radiculopathy of the bilateral lower extremities is the result of a low back disorder.  Moreover, as shown by the clinical data and findings contained in the August 2015 VA examination report, the evidence of record does demonstrate that such an etiological relationship exists.  However, service connection is not in effect for a low back disorder, nor, as noted above, is service connection appropriate for such a disability.  Therefore, as the underlying disorder is not service-connected, the Veteran's claim for secondary service connection on this basis is without legal merit and must be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a low back disorder as secondary to the service-connected diabetic peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for sciatic nerve damage with radiculopathy of the bilateral lower extremities, including as secondary to a low back disorder, is denied.




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


